  Case 3:18-cr-00356-S Document 249 Filed 09/03/20                 Page 1 of 2 PageID 2782



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION
                         _______________________________________


 UNITED STATES OF AMERICA                             CRIMINAL NO. 3:18-CR-356-S

 v.
                                                      ECF
 THOMAS D. SELGAS, ET AL

                        NOTICE OF SUBSTITUTION OF COUNSEL
       The United States Attorney for the Northern District of Texas respectfully advises the

Court and all interested parties that the above-styled case has been assigned to Mitchell T.

Galloway, Trial Attorney, Department of Justice, Tax Division. The Government respectfully

requests that the Clerk terminate representation by Trial Attorney Mara Strier, former counsel for

the government, from the records in this cause.

       Accordingly, the government requests that Trial Attorney Mitchell T. Galloway be

substituted as counsel of record for the United States.

                                              Respectfully submitted,
                                              ERIN NEALY COX
                                              UNITED STATES ATTORNEY


                                                      /s/ Mitchell T. Galloway
                                              Mitchell T. Galloway
                                              Trial Attorney
                                              U.S. Department of Justice, Tax Division
                                              Tennessee Bar No. 037545
                                              150 M St. NE
                                              Washington, D.C. 20002
                                              Telephone: (202) 353-2121
                                              Facsimile: (214) 659-8805
                                              mitchell.t.galloway2@usdoj.gov
  Case 3:18-cr-00356-S Document 249 Filed 09/03/20                 Page 2 of 2 PageID 2783



                                CERTIFICATE OF SERVICE

        I hereby certify that correct copies of this document were this day served on counsel for
the defendant by electronically filing the pleading with the clerk of court for the U.S. District
Court, Northern District of Texas using the ECF system.

                                                    /s/ Mitchell T. Galloway
                                             Mitchell T. Galloway
                                             Trial Attorney
